Ejectment for a tract of land called Strife, lying in Prince-George’s county. Verdict for the plaintiff!, Point saved — Whether a person having a seisin in law, hut never an actual possession of lands in fee, whereof no person whatever hath the actual possession at the time of conveyance, can, for a valuable consideration, convey the same by lease and release? If in th,e affirmative, judgment to be entered for the plaintiff; if in the negative, for the defendant.The Provincial Court gave judgment on the verdict and point saved, for the plaintiff